Citation Nr: 0118243	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-18 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from May 1942 to July 1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision rendered in June 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The RO granted 
entitlement to an increased rating for the veteran's 
bilateral hearing loss disability from noncompensable to 10 
percent, effective February 22, 1999.  The veteran disagreed 
with the amount of that increase, and this appeal ensued.

In its June 1999 decision, the RO noted that the veteran was 
unemployable due to permanent and total non-service-connected 
disabilities but that he was ineligible to receive VA pension 
benefits due to his excessive income.  Entitlement to special 
monthly pension benefits was denied.  The veteran was 
notified of those decisions, as well as his appellate rights; 
however, he did not submit a Notice of Disagreement with 
which to initiate the appellate process.  Accordingly, the 
Board has no jurisdiction over those issues; and, therefore, 
they will not be considered below.  38 U.S.C.A. § 7104 (West 
1991 and Supp. 2000); 38 C.F.R. § 20.101 (2000).


FINDING OF FACT

The veteran's hearing loss disability is manifested Level IV 
hearing acuity in each ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.85, Diagnostic Code (DC) 6101 (effective prior to June 10, 
1999); 38 C.F.R. § 4.85, DC 6100 (effective from June 10, 
1999).
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present (current 
rating period) level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

At the outset of the veteran's claim, as now, disability 
ratings for hearing impairment were derived by a mechanical 
application of the rating schedule.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  For VA purposes, the severity 
of hearing loss disability was determined by an examination 
for hearing impairment, which was to be conducted by a state 
licensed audiologist and which must include a controlled 
speech discrimination test (Maryland CNC) and the average of 
puretone audiometric test results in the conversational voice 
range (1000, 2000, 3000, and 4000 hertz).  The results of 
that examination were then compared with the criteria set 
forth in 38 C.F.R. § 4.85, DC's 6100 through 6110.  Those 
codes established eleven levels of auditory acuity, from 
Level I for mild hearing loss through Level XI for profound 
deafness.  A level of auditory acuity was determined for each 
ear, and then those levels were combined to give an overall 
level of hearing impairment. 

The rating criteria for evaluation of diseases of the ear and 
other sense organs were revised, effective June 10, 1999.  VA 
Schedule for Rating Disabilities; Diseases of the Ear and 
Other Sense Organs, 64 Fed. Reg. 25,202-25,210 (May 11, 1999) 
(codified at 38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (2000)).  
When, as here, a relevant regulation changes during the 
pendency of an appeal, the version most favorable to the 
appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In this case, however, the regulatory changes were 
made because medical science had advanced, and commonly used 
medical terms had changed.  Thus, the effect of those 
amendments was to update this portion of the rating schedule 
to ensure that it used current medical terminology and 
unambiguous criteria and reflected medical advances that had 
occurred since the last review.  While the method to 
determine the overall level of hearing acuity remained 
unchanged, all disability ratings were consolidated under 
38 C.F.R. § 4.85, DC 6100.  Although the regulations were 
rephrased, the elements to be considered in determining the 
degree of disability were not changed to such an extent as to 
affect the outcome of the claim of entitlement to a 
compensable rating for hearing loss disability.  Accordingly, 
there is no prejudice to the appellant in proceeding to 
consider the issue on the merits.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Recently, the veteran's bilateral hearing loss disability has 
been evaluated on several occasions.  During private 
audiometric testing, performed in February 1999, the 
following puretone thresholds were reported in decibels at 
the indicated frequencies (hertz):




HERTZ



1000
1500
2000
3000
4000
RIGHT
40
70
65
No 
Report 
(NR)
65
LEFT
25
55
60
NR
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.  
(The Board recognizes that the puretone threshold at 1500 
decibels is not a level cited in the rating schedule 
(38 C.F.R. § 4.85); however, it provides additional evidence 
of the veteran's hearing loss disability within the 
conversational voice range (1000, 2000, 3000, and 4000 hertz) 
and has, therefore, been reported.)

During VA audiometric testing in June 1999 and January 2000, 
the following puretone thresholds were reported in decibels 
at the indicated frequencies:




HERTZ




1000
2000
3000
4000
RIGHT

55
70
80
70
LEFT

35
60
70
70

The average puretone threshold at the indicated frequencies 
in the right ear was 69 decibels, while the average puretone 
threshold at the indicated frequencies in the left ear was 59 
decibels.  In June 1999, speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 84 
percent in the left ear.  In January 2000, speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and of 88 percent in the left ear.

During private audiometric testing, dated in March 2000, the 
following puretone thresholds were reported in decibels at 
the indicated frequencies (hertz):




HERTZ



1000
1500
2000
3000
4000
RIGHT
45
70
70
NR
75
LEFT
35
60
60
NR
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.

The foregoing results of the various audiometric tests are 
generally consistent and show that at the very worst, the 
veteran has an average puretone threshold of 69 decibels in 
the right ear and of 59 decibels in the left ear at the 
relevant frequencies.  The worst speech discrimination is 80 
percent in each ear.  Although the veteran's private examiner 
characterizes the veteran's bilateral hearing loss disability 
as severe (March 2000), such findings translate to Level IV 
hearing acuity for VA purposes.  That level is contemplated 
by the currently assigned 10 percent disability rating; and, 
therefore, the appeal for a higher rating is denied.

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
bilateral hearing loss disability.  However, the evidence 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).  Rather, the 
record shows that the manifestations of the veteran's 
bilateral hearing loss disability are essentially those 
contemplated by the regular schedular standards.  It must be 
emphasized that disability ratings are not job-specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for referral of this case to the Director of VA Compensation 
and Pension Services for a rating outside the regular 
schedular criteria.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of information sent to the veteran, including the Statement 
of the Case, the veteran and his representative were notified 
of the evidence necessary to substantiate the claim.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran, and, in fact, it appears that all 
evidence identified by the appellant relative to these claims 
has been obtained and associated with the claims folder.  
Such evidence included the veteran's outpatient treatment 
records from private health care providers, as well as the 
VA.  VA examinations were conducted, and copies of the 
reports were associated with the file.  Indeed, the veteran 
has not identified any outstanding evidence which could be 
used to support any of the issues on appeal, nor has he 
contended that the VA examinations were inadequate for rating 
purposes.  Finally, the Board notes that the veteran has been 
informed of his right to have a hearing in association with 
his appeal; however, to date, he has declined to exercise 
that right.  Accordingly, the Board is of the opinion that 
the VA has met its duty to assist the veteran in the 
development of this appeal and that there is no need for 
further development at this time.



ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss disability is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

